Chapman, J.
The case of Sweetser v. French, 13 Met. 262, and 2 Cush. 310, decides this case. The plaintiffs were authorized by the defendant’s indorsement of the note in blank to write over it a promise to pay the contents of the note to them ; and if he did, as he testified, authorize James F. Lincoln to use the note only in a particular way, he took the risk of its being used in a different way, the plaintiffs being bona fide holders, and having no notice of the verbal restriction. The testimony of the defendant, and also that of James F. Lincoln, as to the verbal authority, was immaterial.

Judgment for the plaintiffs.